Name: 79/45/EEC: Commission Decision of 8 December 1978 on the implementation of the reform of agricultural structures in the United Kingdom pursuant to Directives 72/159/EEC and 75/268/EEC (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural policy;  agricultural structures and production; NA
 Date Published: 1979-01-19

 Avis juridique important|31979D004579/45/EEC: Commission Decision of 8 December 1978 on the implementation of the reform of agricultural structures in the United Kingdom pursuant to Directives 72/159/EEC and 75/268/EEC (Only the English text is authentic) Official Journal L 013 , 19/01/1979 P. 0060 - 0060COMMISSION DECISION of 8 December 1978 on the implementation of the reform of agricultural structures in the United Kingdom pursuant to Directives 72/159/EEC and 75/268/EEC (Only the English text is authentic) (79/45/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as amended by Directives 76/837/EEC (2) and 77/390/EEC (3), and in particular Article 18 (3) thereof, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (4), and in particular Article 13 thereof, Whereas on 31 August 1978 the Government of the United Kingdom notified, pursuant to Article 17 (4) of Directive 72/159/EEC and Article 13 of Directive 75/268/EEC Statutory Instrument 1978 No 1086 : Farm and Horticultural Development Regulations, 1978; Whereas under Article 18 (3) of Directive 72/159/EEC the Commission has to decide whether, having regard to the Regulations notified, the existing provisions in the United Kingdom for the implementation of Directives 72/159/EEC and 75/268/EEC continue to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 15 of Directive 72/159/EEC and Article 13 of Directive 75/268/EEC; Whereas the abovementioned provisions satisfy the conditions and objectives of Directives 72/159/EEC and 75/268/EEC; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The provisions existing in the United Kingdom for the implementation of the reform of agricultural structures pursuant to Directives 72/159/EEC and 75/268/EEC continue, having regard to the provisions notified on 31 August 1978, to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 15 of Directive 72/159/EEC and Article 13 of Directive 75/268/EEC. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 8 December 1978. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 96, 23.4.1972, p. 1. (2)OJ No L 302, 4.11.1976, p. 19. (3)OJ No L 145, 13.6.1977, p. 43. (4)OJ No L 128, 19.5.1975, p. 1.